      Case 8:21-cv-02107 Document 1 Filed 09/01/21 Page 1 of 13 PageID 1




                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF FLORIDA
                               TAMPA DIVISION



CORY SIEGESMUND, on behalf of himself
and a class of those others similarly situated,

      Plaintiff,

v.                                                 Case No.

DILLON LOGISTICS, INC.

      Defendant.
                                       /

                            CLASS ACTION COMPLAINT

      CORY SIEGESMUND (“Plaintiff”), on behalf of himself and a class of those

similarly situated and by and through the undersigned counsel, hereby sues

DILLON LOGISTICS, INC. (“Defendant”) and alleges as follows:

                             NATURE OF THE ACTION

      1.     This is an action brought pursuant to the Worker Adjustment and

Retraining Notification Act of 1988, 29 U.S.C. §2101 et. seq. (“WARN Act”).

Defendant is liable under the WARN Act for the failure to provide the Plaintiff and

all other similarly situated former employees at least 60 days’ advance notice of

their terminations, as required by the WARN Act.
      Case 8:21-cv-02107 Document 1 Filed 09/01/21 Page 2 of 13 PageID 2




                            JURISDICTION AND VENUE

         2.   This Court has jurisdiction over this proceeding pursuant to 28 U.S.C.

§1331 and 29 U.S.C §2104 (a)(5).

         3.   Venue in this Court is proper pursuant to 29 U.S.C. §2104(a)(5).

                                    THE PARTIES

         4.   Plaintiff Cory Siegesmund is a citizen and resident of the State of

Florida and was employed by Defendant until termination without cause on or

about August 31, 2021. Plaintiff Siegesmund submits to the jurisdiction of this

Court.

         5.   Upon information and belief, at all relevant times, Defendant is a

Foreign Profit Corporation registered to do business within Florida. Defendant has,

at all times material hereto, conducted substantial and continuous business within

the Middle District of Florida, and is subject to the laws of the United States and

the State of Florida.

         6.   Defendant was a business focusing on providing logistics services in

the dry bulk, chemical, and asphalt services industries. Plaintiff was employed at

Defendant’s business located in Polk County, Florida.




                                          2
      Case 8:21-cv-02107 Document 1 Filed 09/01/21 Page 3 of 13 PageID 3




      7.     Defendant provided services at various locations, including but not

limited to its terminals in Atlanta, GA; Dallas, TX, Heidelberg, MS; McCook, IL;

Medina, OH; Michigan City, IN; Mulberry, FL; Savannah, GA; and Tampa, FL.

                               STATEMENT OF FACTS

      8.     The WARN Act defines a “plant closing” as follows:

             The permanent or temporary shutdown of a single site of
             employment, or one or more facilities or operating units within
             a single site or employment, if the shutdown results in an
             employment loss at the single site of employment during any
             30-day period for 50 or more employees excluding any
             part-time employees.

29 U.S.C. §2101(a)(2).

      9.     WARN Act defines a “mass layoff” as a reduction in force which is not

the result of a plant closing and results in an employment loss at a single site of

employment during any 30-day period for at least 33% of the active employees

(excluding part-time employees) and at least 50 employees (excluding part-time

employees); or at least 500 employees (excluding part-time employees). 29 U.S.C.

§2101(a)(3); 20 C.F.R. §639.3(c).

      10.    The distinction between a plant closing and a mass layoff, according

to the regulations, is that a plant closing involves “employment loss which results

from the shutdown of one or more distinct units within a single site or the entire



                                         3
      Case 8:21-cv-02107 Document 1 Filed 09/01/21 Page 4 of 13 PageID 4




site” while a mass layoff “involves employment loss, regardless of whether one or

more units are shut down at the site.” 20 C.F.R. §639.3(c)(1).

       11.   Plaintiff and all other similarly situated employees were employees,

employed by Defendant, who was their employer, for all relevant and required

periods of time.

       12.   Plaintiff and all other similarly situated employees were terminated as

part of plant shutdowns or mass layoffs as defined by the WARN Act, for which

they were entitled to receive 60 days’ advance written notice under the WARN Act.

       13.   On September 1, 2021, Plaintiff, who worked as a mechanic for

Defendant, received an email from Defendant informing him that his employment

with Defendant terminated on August 31, 2021.

       14.   The email explained that the company was going to be sold to another

business but “that transaction will not be going forward” and Defendant was “left

with no reasonable alternative other than to liquidate the business.”

       15.   Upon information or belief, other employees received a similar email

as well.




                                         4
      Case 8:21-cv-02107 Document 1 Filed 09/01/21 Page 5 of 13 PageID 5




       16.    Upon information or belief, Defendant operated 450 tractors and 700

trailers out of its nine locations and employed hundreds of people, including 342

drivers.

       17.    At the Mulberry, FL location, there were over 50 employees.

       18.    On or about August 31, 2021, Plaintiff and several hundred similarly

situated employees were terminated as part of plant shutdowns or mass layoffs at

the Facilities.

       19.    Defendant was required by the WARN Act to give Plaintiff and the

other similarly situated former employees or their representatives at least 60 days’

advance written notice of their respective terminations.

       20.    Defendant was required by the WARN Act to give the state of Florida

dislocated worker unit and the chief elected official of the unit of local government

in which the affected facility was located at least 60 days’ advance written notice

of the terminations.

       21.    Despite the requirements of the WARN Act, Defendant did not

provide at least 60 calendar days prior to the plant closing or mass layoff the

required notice to the Plaintiff and the other similarly situated employees or their

representatives who reported to the Facilities.




                                          5
      Case 8:21-cv-02107 Document 1 Filed 09/01/21 Page 6 of 13 PageID 6




      22.    Despite the requirements of the WARN Act, Defendant did not

provide at least 60 calendar days prior to the closing or mass layoff the required

notice to the state of Florida dislocated worker unit and to the chief elected official

of the unit of local government in which the affected facility was located.

      23.    Pursuant to the WARN Act, Plaintiff maintains this action on behalf of

themselves and on behalf of each of the other similarly situated former employees.

      24.    Each of the other similarly situated former employees is similarly

situated to the Plaintiff in respect to his or her rights under the WARN Act.

      25.    Defendant was required by the WARN Act to give Plaintiff and the

other similarly situated former employees or their representatives at least 60 days’

advance written notice of their respective terminations.

      26.    The September 1, 2021 Notice was given after the date of termination

and did not give 60 days’ advance written notice.

      27.    Prior to their terminations, neither Plaintiff nor the other similarly

situated former employees nor their representatives received written notice that

complied with the requirements of the WARN Act.

      28.    Defendant failed to pay the Plaintiff and the other similarly situated

former employees their respective wages, salary, commissions, bonuses, accrued




                                          6
      Case 8:21-cv-02107 Document 1 Filed 09/01/21 Page 7 of 13 PageID 7




holiday pay, vacation, and other benefits which would have accrued for sixty (60)

days following their respective terminations without notice and failed to provide

them with health insurance coverage and other employee benefits.

                            CLASS ACTION ALLEGATIONS

      29.   Plaintiff sues under Rule 23(a) and (b) of the Federal Rules of Civil

Procedure and the WARN Act, on behalf of themselves, and a class of employees

who worked at or reported to the Defendant’s Facilities and were laid off without

cause by Defendant as part, or as the reasonably foreseeable result, of plant

shutdowns or mass layoffs ordered by Defendant at the Facilities (the “Class”) on

or about August 31, 2021.

      30.   The persons in the Class (“Class Members”) are so numerous that

joinder of all members is impracticable as there are several hundred potential class

members.

      31.   There are questions of law and fact common to the Class Members,

namely:

            (a) Whether the Class Members were employees of Defendant’s who

                worked at or reported to Defendant’s facilities;




                                         7
      Case 8:21-cv-02107 Document 1 Filed 09/01/21 Page 8 of 13 PageID 8




                (b) Whether the Defendant ordered the termination of employment of

                   each of the Class Members without cause on their part and without

                   giving them 60 days’ advance written notice as required by the

                   WARN Act; and

                (c) Whether the Defendant was subject to any of the defenses

                   provided for in the WARN Act.

      32.       The claims of the Plaintiff are typical of the claims of the Class, as he

was terminated as part of the plant shutdown or mass layoff and did not receive

the requisite notice.

      33.       The Plaintiff will fairly and adequately protect the interests of the Class.

      34.       Plaintiff has retained counsel competent and experienced in complex

class action employment litigation.

      35.       There is no conflict of interest between Plaintiff and other members

of the Class.

      36.       A class action is superior to other available methods for the fair and

efficient adjudication of this controversy—particularly in the context of WARN Act

litigation, where the individual Plaintiff and Class Members may lack the financial

resources to vigorously prosecute a lawsuit in federal court against a corporate




                                              8
      Case 8:21-cv-02107 Document 1 Filed 09/01/21 Page 9 of 13 PageID 9




defendant and separate actions would create a risk of inconsistent or varying

adjudications with respect to individual Class Members and the adjudications with

respect to individual Class Members would be dispositive of the interests of other

members.

      37.    Defendant has acted on grounds that apply generally to the Class.

      38.    There are questions of law and fact common to the Class Members

that predominate over any questions solely affecting individual members of the

Class, including but not limited to:

             (a) Whether the Class Members were employees of Defendant’s who

                worked at or reported to Defendant’s Facilities;

             (b) Whether the Defendant ordered the termination of employment of

                each of the Class Members without cause on their part and without

                giving them 60 days’ advance written notice as required by the

                WARN Act; and

             (c) Whether the Defendant was subject to any of the defenses

                provided for in the WARN Act.




                                         9
     Case 8:21-cv-02107 Document 1 Filed 09/01/21 Page 10 of 13 PageID 10




                                CAUSE OF ACTION
                               WARN ACT VIOLATIONS

      39.    At all relevant times, the Defendant employed 100 or more employees,

exclusive of part-time employees, or employed 100 or more employees who in the

aggregate worked at least 4,000 hours per week exclusive of hours of overtime

within the United States as defined by the WARN Act, and employed more than 50

employees at the Facilities.

      40.    At all relevant times, the Defendant was an “employer” of the Class

Members as that term is defined by the WARN Act.

      41.    On or about August 31, 2021, Defendant ordered “plant shutdowns”

or “mass layoffs” as those terms are defined by the WARN Act.

      42.    Defendant’s actions at the Facilities resulted in an “employment loss”

as that term is defined by the WARN Act for at least 33% of its workforce, and at

least 50 of its employees, excluding (a) employees who worked less than six of the

twelve months prior to the date WARN notice was required to be given and (b)

employees who worked an average of less than 20 hours per week during the 90-

day period prior to the date WARN notice was required to be given.

      43.    Defendant’s termination of the Class Members’ employment

constituted plant shutdowns or mass layoffs as defined by the WARN Act.



                                        10
     Case 8:21-cv-02107 Document 1 Filed 09/01/21 Page 11 of 13 PageID 11




      44.    Plaintiff and each of the Class Members who were employed by

Defendant and then terminated by Defendant as a result of Defendant’s executing

plant shutdowns or mass layoffs at the Facilities were “affected employees” as

defined by the WARN Act.

      45.    Plaintiff and each of the Class Members are “aggrieved employees” of

the Defendant as that term is defined by the WARN Act.

      46.    Pursuant to the WARN Act, Defendant was required to provide at least

60 days’ prior written notice of the termination, or notice as soon as practicable, to

the affected employees, or their representative, explaining why the sixty (60) days’

prior notice was not given.

      47.    Defendant failed to give at least sixty (60) days’ prior notice of the

termination in violation of the WARN Act.

      48.    Defendant failed to pay Plaintiff and each of the Class Members their

respective wages, salary, commissions, bonuses, accrued holiday pay, and accrued

vacation for 60 working days following their respective terminations, and failed to

provide other employee benefits under ERISA, and pay their medical expenses for

60 calendar days from and after the dates of their respective terminations.




                                         11
     Case 8:21-cv-02107 Document 1 Filed 09/01/21 Page 12 of 13 PageID 12




      49.    As a result of Defendant’s failure to pay the wages, benefits and other

monies as asserted, Plaintiff and Class Members were damaged in an amount equal

to the sum of the members’ unpaid wages, accrued holiday pay, accrued vacation

pay, accrued sick leave pay and benefits which would have been paid for a period

of sixty (60) calendar days after the date of their terminations.

                                  RELIEF SOUGHT

      WHEREFORE, Plaintiff and Class Members demand trial by jury and judgment

against the Defendant as follows:

             a.     An amount equal to the sum of: unpaid wages, salary,

commissions, bonuses, accrued holiday pay, accrued vacation pay, and ERISA

benefits, for sixty (60) working days following the member employee’s termination,

that would have been covered and paid under the then applicable employee

benefit plans had that coverage continued for that period, all determined in

accordance with the WARN Act, 29 U.S.C§2104(a)(1)(A);

             b.     Certification that, pursuant to Fed. R. Civ. P. 23 (a) and (b) and

the WARN Act, Plaintiff and the other similarly situated former employees

constitute a single class;

             c.     Designation of Plaintiff as Class Representative;




                                          12
    Case 8:21-cv-02107 Document 1 Filed 09/01/21 Page 13 of 13 PageID 13




            d.     Appointment of the undersigned attorneys as Class Counsel;

            e.     Interest as allowed by law on the amounts owed under the

preceding paragraphs;

            f.     The reasonable attorneys’ fees and the costs and disbursements

the Plaintiff incurs in prosecuting this action, as authorized by the WARN Act; and

            g.     Such other and further relief as this Court may deem just and

proper.

                             DEMAND FOR JURY TRIAL

      Plaintiff further demands a jury trial on all issues so triable as of right.




                                        Respectfully submitted,

                                        /s/ Ryan D. Barack
                                        Ryan D. Barack, B.C.S. (L&E)
                                        Florida Bar No. 0148430
                                        Primary: rbarack@employeerights.com
                                        Secondary: jackie@employeerights.com
                                        Kwall Barack Nadeau PLLC
                                        304 S. Belcher Road, Suite C
                                        Clearwater, Florida 33765
                                        (727) 441-4947
                                        (727) 447-3158 Fax
                                        Attorneys for Plaintiff




                                          13
